PER CURIAM.
Juanita Walker Cooper appeals from the district court’s order denying her motions to modify her term of imprisonment and to dismiss the indictment and her conviction. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Cooper, No. CR-92-108 (S.D.W.Va. Oct. 25, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.